Citation Nr: 1014444	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court) by way of 
an October 2008 Order of the Court.  By that Order the Court 
granted an October 2008 Joint Motion (Joint Motion), 
submitted by the Veteran and Secretary of VA (the parties) to 
vacate a November 2007 Board decision, and remand the case to 
the Board.   

The Court vacated the November 2007 Board decision and 
remanded the case to the Board for compliance with the joint 
motion instructions as to that Board decision, regarding 
denials of claims for service connection for residuals of (1) 
a head injury, (2) a left knee injury, (3) a back injury, and 
(4) a right arm injury.

On remand to the Board, in a February 2009 decision, the 
Board addressed the matters contained in the Joint Motion 
adopted by the Court.  In that Board decision, the Board 
adjudicated and denied the claims for service connection for 
residuals of a head injury and for residuals of a right arm 
injury; and remanded to the RO for further development, the 
claims for service connection for residuals of a left knee 
injury and for residuals of a back injury.

On remand to the RO, in January 2010 the RO issued a 
supplemental statement of the case on the claims for service 
connection for residuals of a left knee injury and for 
residuals of a back injury.  The case is now again before the 
Board on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

In a VA form titled "Appeal Hearing Options" received in 
February 2010 and attached to a letter from the Veteran's 
attorney representative, the option for requesting a video 
conference hearing before a Board member (Veterans Law Judge) 
is marked, denoting the Veteran's request to appear at a 
hearing before a Veterans Law Judge of the Board via video 
conference at the RO.  

On making a request for a hearing before the Board, the 
Veteran is entitled to a Board hearing as a matter of right.  
38 C.F.R. § 20.700(a) (2009).  Failure to afford the 
appellant the requested hearing would constitute a denial of 
due process and result in any Board decision being vacated.  
38 C.F.R. § 20.904(a) (2009).  Thus, this matter must be 
addressed before the Board promulgates a decision. 

Because the Veteran has requested a Board hearing at the RO, 
and because the RO schedules Board video conference hearings, 
a remand of the claim on appeal to the RO is required.  38 
C.F.R. §§ 19.9, 20.700(e), 20.704 (2009). 

Accordingly, the case is REMANDED for the following action:

(Note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Locate and associate with the claims 
file any temporary folders that are being 
maintained at the RO on behalf of the 
Veteran.

2.  Thereafter, schedule the Veteran for a 
Board video conference hearing at the RO 
before a Veterans Law Judge of the Board.  
The RO should notify the appellant and his 
representative of the date, time, and 
place of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2009). After the 
hearing is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



